Fahey, J. (dissenting in part).
I respectfully dissent in part and would modify the judgment because, in my view, County Court erred in ordering defendant to pay restitution totaling $402,801, including a surcharge, without conducting a hearing. I note at the outset that, although defendant concedes that he failed to preserve his contention for our review (see CEL 470.05 [2]), I conclude that his contention warrants the exercise of our power to review the contention as a matter of discretion in the interest of justice (see CPL 470.15 [6] [a]).
Pursuant to Penal Law § 60.27 (1), a court may “require the defendant to make restitution of the fruits of his or her offense or reparation for the actual out-of-pocket loss caused thereby.” Further, section 60.27 (5) (a) provides that, when a defendant is *1486convicted of a felony, the amount of restitution shall not exceed $15,000. The court may in its discretion exceed that limit, however, provided “that the amount in excess [is] limited to the return of the victim’s property, including money, or the equivalent value thereof’ (§ 60.27 [5] [b]). Arson victims are entitled to restitution for out-of-pocket expenses incurred as a result of a fire (see generally People v Hall-Wilson, 69 NY2d 154, 156-158 [1987]; People v Wojes, 306 AD2d 754, 758 [2003], lv denied 100 NY2d 600 [2003]).
In the absence of a restitution hearing we are, under these circumstances, unable to determine the proper amount of restitution. Indeed, without a hearing there is no evidence in the record to support the court’s determination to exceed the statutory limit for restitution. I therefore would modify the judgment by vacating the amount of restitution ordered, and I would remit the matter to County Court for a hearing to determine the amount of restitution. Present—Hurlbutt, J.P., Fahey, Peradotto, Green and Gorski, JJ.